Case 18-66451-pmb   Doc 56   Filed 01/25/19 Entered 01/25/19 11:23:16    Desc Main
                             Document     Page 1 of 4




  IT IS ORDERED as set forth below:



  Date: January 24, 2019
                                              _____________________________________
                                                            Paul Baisier
                                                    U.S. Bankruptcy Court Judge

  _______________________________________________________________


                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

In re:                              |      CASE NUMBER:
                                    |
JOSEPH BENJAMIN TAPLIN,             |      18-66451-PMB
                                    |
      Debtor.                       |      CHAPTER 13
___________________________________ | _________________________________________
                                    |
WILMINGTON SAVINGS FUND             |
SOCIETY, FSB, D/B/A CHRISTINA       |
TRUST, NOT INDIVIDUALLY BUT         |
AS TRUSTEE FOR BROUGHAM FUND |
TRUST,                              |
                                    |
      Movant,                       |      CONTESTED MATTER
v.                                  |
                                    |
JOSEPH BENJAMIN TAPLIN, Debtor |
BERNADETTE TAPLIN, Co-Debtor,       |
MELISSA J. DAVEY, Trustee,          |
                                    |
      Respondents.                  |
                                    |

             ORDER DENYING MOTION FOR STAY PENDING
 APPEAL OR PRELIMINARY INJUNCTION/TEMPORARY RESTRAINING ORDER
Case 18-66451-pmb            Doc 56      Filed 01/25/19 Entered 01/25/19 11:23:16                     Desc Main
                                         Document     Page 2 of 4


        On January 18, 2019, the Debtor referenced above (the “Debtor”) filed with the Court his

Motion for Stay Pending Appeal or Alternatively for Preliminary Injunction/Temporary

Restraining Order (the “Motion”)(Docket No. 54). In the Motion, the Debtor asks this Court to

grant a stay pending appeal pursuant to Federal Rule of Bankruptcy Procedure 8007 regarding this

Court’s Order Granting In Rem Relief From the Automatic Stay, Relief from the Co-Debtor Stay,

and Prospective Relief from the Co-Debtor Stay, entered on December 20, 2018 (the “Stay Relief

Order”)(Docket No. 33) 1, or to enjoin Movant from taking any action to foreclose on the Property

pending his appeal of the Stay Relief Order. 2

        Under Federal Rule of Bankruptcy Procedure 8007(a), a party seeking a stay of a judgment

or order issued by a bankruptcy court pending appeal must first present such request to the

bankruptcy court. The determination of whether or not to grant such a stay “lies within the sound

discretion of the court.” In re Sabine Oil & Gas Corp., 551 B.R. 132, 142 (Bankr. S.D. N.Y.

2016)(citations omitted). In deciding whether a discretionary stay should be granted, courts

analyze the following factors: “(1) the likelihood that the movant will prevail on the merits of

appeal; (2) whether, absent a stay, the movant will suffer irreparable damage; (3) whether the

adverse party will suffer no substantial harm from the issuance of the stay; and (4) whether the

public interest will be served, rather than disserved, by issuing the stay.” In re Webb, 2017 WL

5125538, at *1 (Bankr. N.D. Ga. Nov. 3, 2017), citing In re Arnal, 2003 Bankr. LEXIS 2258, 2003

WL 22709326, at *1 (Bankr. S.D. Ga. July 30, 2003) (citing Garcia–Mir v. Meese, 781 F.2d 1450,

1453 (11th Cir. 1986)).


1
  The Debtor appealed the Stay Relief Order by filing Debtor’s Notice of Appeal, which was filed with this Court on
January 2, 2019 (Docket No. 42).
2
 Terms with initial capital letters used in this Order but not defined herein are used as defined in the Stay Relief
Order.

                                                         2
Case 18-66451-pmb             Doc 56      Filed 01/25/19 Entered 01/25/19 11:23:16                       Desc Main
                                          Document     Page 3 of 4


         The likelihood of success on appeal typically carries the most weight in deciding whether

a stay should be granted pending appeal. Id.; but see Sabine Oil, supra, 551 B.R. at 143 (showing

of “probable irreparable harm” must be demonstrated first and such harm must be “actual and

imminent”). The party seeking relief must show a probable likelihood of success on the merits of

the appeal. Webb, supra, 2017 WL 5125538, at *1. But, a lesser showing may be sufficient as

when a “‘balancing of the equities’ (factors two through four) weighs heavily in favor of granting

the stay,” and in that situation, “the movant need only show a substantial case on the merits.” Id.

         The Debtor does not have even a substantial case on the merits. The uncontradicted

evidence presented at the December 18, 2018 evidentiary hearing that resulted in the Stay Relief

Order (the “Hearing”) showed that (i) there is a recorded security deed on the Property that has not

been released or satisfied and that Movant holds the debt secured thereby, making it a secured

creditor of the Debtor, (ii) title to the Property had been transferred numerous times without the

consent of the Movant or court approval since the recording of the security deed, and (iii) the

Debtor himself had filed not less than six (6) bankruptcy case since 2014 and that another six (6)

cases were filed in that time frame by a debtor claiming an interest in the Property. 3 The record in

the aforementioned bankruptcy cases shows that almost no effort was made to prosecute those

cases, indicating that they were not filed in good faith with the intention of reorganizing the

debtor’s obligations, but that they were filed only to stop a related foreclosure and hinder and delay

collection efforts by Movant. Based on those facts, there was clearly a scheme to delay and hinder

Movant’s efforts to exercise its rights under the relevant loan documents involving the filing of

multiple bankruptcy cases and transfers of title to the Property, such that relief under 11 U.S.C.


3
 The Debtor bears the burden of proof as to all matters other than equity in the Property, which was not an issue here.
See 11 U.S.C. § 362(g).

                                                          3
Case 18-66451-pmb             Doc 56       Filed 01/25/19 Entered 01/25/19 11:23:16                        Desc Main
                                           Document     Page 4 of 4


§ 362(d)(4) was clearly appropriate. Based on the foregoing, the Debtor has not demonstrated a

likelihood of success on the merits, or even a substantial case on the merits. As a result, the Court

need not address the other factors, regardless of which test described above is applied. 4

         As to the request for a preliminary injunction or temporary restraining order, that relief is

not properly sought by motion, but must be sought by the filing of an adversary proceeding. See

Federal Rule of Bankruptcy Procedure 7001(7). Further, it is not clear that this Court would have

jurisdiction over such a request, given that this case has been dismissed (see Docket No. 34).

Finally, even if the request were procedurally proper, the factors the Court would consider with

regard to such relief would be substantially similar to those already analyzed and found wanting

regarding a stay pending appeal.

         Based upon all of the foregoing, the Motion is hereby DENIED.

         The Clerk is directed to serve copies of this Order upon the Debtor, the Movant, counsel

for the Movant, the Chapter 13 Trustee, the United States Trustee, and any other parties served

with the Motion.

                                                [END OF DOCUMENT]




4
  To the extent the other factors need to be addressed, a stay of the Stay Relief Order pending appeal in this case would
not prevent a foreclosure or any related harm to the Debtor. The automatic stay has terminated as to the Debtor’s real
property because the Debtor’s case has been dismissed, see Docket No. 34; 11 U.S.C. §§ 349(b)(3) and 362(c), such
that there is no automatic stay to protect the Property even if the Stay Relief Order was stayed pending appeal.
Conversely, Movant would be harmed by the continued delay in the exercise of its rights with regard to the Property.
The public interest would not be implicated by the grant or denial of the requested stay. Consequently, these factors
do not support a stay of the Stay Relief Order even if there were some merit to the appeal.

                                                           4
